

113 HR 3292 IH: United States-Iran Nuclear Negotiations Act
U.S. House of Representatives
2013-10-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3292IN THE HOUSE OF REPRESENTATIVESOctober 15, 2013Mr. Franks of Arizona (for himself, Mr. Conaway, Mr. Lamborn, Mr. King of Iowa, Mr. Stockman, Mr. Hultgren, Mr. Gohmert, Mr. Austin Scott of Georgia, Mr. Weber of Texas, Mr. Perry, Mr. Rokita, Mr. Pearce, Mr. Harris, Mr. LaMalfa, Mrs. Blackburn, and Mr. Williams) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Oversight and Government Reform and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prevent the Government of Iran from gaining a nuclear weapons capability and to maximize the United States diplomatic influence to achieve, consistent with the national security interest of the United States and its allies and partners, a negotiated settlement with the Government of Iran regarding Iran’s nuclear weapons program.1.Short titleThis Act may be cited as the United States-Iran Nuclear Negotiations Act.2.FindingsCongress finds the following:(1)After a 30-year formal diplomatic relations drought and decades of repeated and direct threats to the United States, Iran and the United States recently exchanged communication between high-ranking government officials with the stated intent to accelerate negotiations and relations.(2)Since at least the late 1980s, Iran has engaged in a sustained and well-documented pattern of illicit and deceptive activities to acquire a nuclear weapons capability and has provided weapons, training, funding, and direction to terrorist groups.(3)Iran already possesses the necessary amount of low- and medium-enriched uranium that, if enriched further to weapons-grade level, can produce several nuclear weapons.(4)Iran has the advanced nuclear facilities and technology to carry out weapons-grade enrichment and the infrastructure to assemble, house and launch long-range ballistic weapons.(5)Since September 2005, the International Atomic Energy Agency (IAEA) has found Iran to be in non-compliance with its safeguards agreement, which Iran is obligated to adhere to as a non-nuclear-weapon State Party to the Treaty on the Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow July 1, 1968, and entered into force March 5, 1970.(6)The United Nations Security Council (UNSC) has adopted multiple resolutions since 2006 demanding Iran’s full and sustained suspension of all uranium enrichment-related and reprocessing activities and Iran's full cooperation with the IAEA on all outstanding issues related to its nuclear activities, particularly those concerning the possible military utilizations of its nuclear program.(7)On July 31, 2006, the UNSC adopted Resolution 1696 that calls on Tehran to suspend its enrichment program and verify its compliance with the IAEA Board of Governors’ requirements.(8)On December 23, 2006, the UNSC adopted Resolution 1737 in response to Iran’s failure to comply with Resolution 1696 and requires Iran to suspend uranium enrichment and heavy-water reactor projects, and take other confidence-building measures.(9)On March 24, 2007, the UNSC adopted Resolution 1747 as a result of Iran’s failure to comply with the previous two resolutions. It calls on Iran to take measures required by the IAEA Board of Governors and outlined in Resolution 1737 to verify that its nuclear program has only peaceful purposes and to reach a long-term comprehensive agreement with the P5+1 nations (the United States, the United Kingdom, France, Russia, China, and Germany).(10)On March 3, 2008, the UNSC adopted Resolution 1803 as a response to Iran’s decision to not abide by previous resolutions and calls for Iran to halt its enrichment program and comply with previous UNSC and IAEA resolutions.(11)On September 27, 2008, the UNSC adopted Resolution 1835 which reaffirms the four previous resolutions.(12)On June 9, 2010, the UNSC adopted Resolution 1929 which reiterates the UNSC’s demands from previous resolutions that Iran halt all enrichment activity and to cooperate with IAEA efforts to determine that Iran does not have a nuclear weapons program.(13)On June 9, 2011, the UNSC adopted Resolution 1984 which recalls all previous resolutions and extends the mandate of the Panel of Experts that monitors sanctions on Iran’s nuclear program for a period of one year.(14)On June 7, 2012, the UNSC adopted Resolution 2049 which extends the mandate of the Panel of Experts to monitor the implementation of international sanctions against Iran and to provide several reports on compliance with international sanctions.(15)Congress has passed and the President has signed into law legislation imposing significant economic and diplomatic sanctions to pressure Iran to abandon its pursuit of nuclear weapons and end its support for terrorism.(16)The Department of State has designated Iran as a state sponsor of terrorism since 1984 and for the past decade has characterized Iran as the most active state sponsor of terrorism in the world.(17)During the State of the Union Address on January 24, 2012, President Barack Obama stated, Let there be no doubt: America is determined to prevent Iran from getting a nuclear weapon, and I will take no options off the table to achieve that goal..(18)On March 4, 2012, President Obama stated, Iran’s leaders should understand that I do not have a policy of containment; I have a policy to prevent Iran from obtaining a nuclear weapon..(19)On October 22, 2012, President Obama said of Iran, The clock is ticking … And we’re going to make sure that if they do not meet the demands of the international community, then we are going to take all options necessary to make sure they don’t have a nuclear weapon..(20)Iran Supreme Leader Khamenei’s newly elected President, Hassan Rouhani, served as a member of Iran’s Supreme National Security Council since 1989, spent 16 years as the Supreme National Security Council’s secretary, and was Iran’s nuclear negotiator from 2003 to 2005.(21)In a secret 2004 speech that leaked in 2006, Rouhani acknowledged that he used the negotiations to buy time for the advancement of Iran’s nuclear program: While we were talking with the Europeans in Tehran, we were installing equipment in parts of the facility in Isfahan [the site of Iran’s uranium conversion plant], but we still had a long way to go to complete the project. In fact, by creating a calm environment, we were able to complete the work in Isfahan..(22)Since Barack Obama has become President, Iran has tripled the number of operating centrifuges to 15,000 and has expanded the Natanz enrichment facility and its newer, deep underground plant at Fordow where it has installed hundreds of more advanced machines (the IR–2) which are capable of tripling the production rate, drastically reducing the time it would need to break out and produce weapons-grade materials.(23)Iran has continued to construct the Arak heavy water reactor that is suitable for plutonium production.(24)Iran’s illicit pursuit and development of nuclear weapons and its foreign policy conduct and actions constitute a grave threat to regional stability, world peace, global economy and energy markets, and the national security interests of the United States and its allies and partners.(25)A nuclear weapons-capable Iran, with intercontinental ballistic capabilities, would pose a direct nuclear and high altitude electromagnetic pulse (HEMP) threat to the United States and its allies.(26)A nuclear weapons-capable Iran would likely lead directly to the proliferation of nuclear weapons in such nearby powers as Saudi Arabia, Egypt, and Turkey, thus increasing the risk of regional nuclear confrontation.3.Support for United States diplomatic efforts(a)Statement of policyIt is the policy of Congress that it is in the national security interest of the United States and its allies and partners to ensure the following objectives with respect to Iran are achieved:(1)Iran permanently halts all uranium enrichment and identifies all sites where such enrichment is occurring.(2)Iran removes, and transfers to a third party under the auspices of the International Atomic Energy Agency (IAEA), all uranium enriched to a 20 percent and higher threshold.(3)Iran closes the uranium enrichment facility at Fordow, near Qom, Iran.(4)Iran ceases developing reactors capable of producing plutonium and ceases the importation and domestic manufacturing of all centrifuges for enriching uranium.(b)Sense of Congress(1)In generalIt is the sense of Congress that if the objectives described in paragraphs (1) through (4) of subsection (a) are met, it shall be the policy of the United States to enter into a negotiated settlement regarding nuclear activities in Iran that includes the terms described in paragraph (2) of this subsection.(2)Terms describedThe terms referred to in paragraph (1) are the following:(A)The Government of Iran reaffirms its commitment to the Treaty on the Non-Proliferation of Nuclear Weapons and ratifies and implements all provisions of the Additional Protocol.(B)Iran ceases the development and testing of long-range ballistic weapons.(C)Iran permits unfettered access by IAEA officials to inspect and verify its compliance to IAEA safeguards and the IAEA Board of Governors' obligations.(D)Iran ceases to provide weapons, training, funding, and direction to terrorist groups, including Hamas, Hezbollah, Shiite militias in Iraq, and the regime of Bashar al Assad in Syria.(E)Iran demonstrates peaceful foreign policy conduct and actions and issues full recognition of its neighbors’ sovereignty, including Israel.(F)Iran ceases all threats against the United States and Israel.4.Military readiness and congressional consent(a)Declaration of policyCongress declares that the United States is wholly capable, willing, and ready to use military force to prevent Iran from obtaining or developing a nuclear weapons capability.(b)Congressional consent(1)In generalTo maximize the Administration’s diplomatic leverage to achieve, consistent with the national security interests of the United States and its allies and partners, a negotiated settlement with the Government of Iran regarding Iran’s nuclear weapons program, and consistent with the President’s authority under article II, section 2 of the Constitution and pursuant to the War Powers Resolution (50 U.S.C. 1541 et seq.), at such time when the President determines that—(A)Iran is using the cover of diplomacy to continue advancing its nuclear program to acquire a nuclear weapons capability,(B)diplomatic efforts have failed to mitigate Iran’s nuclear enrichment program in documented, inspected, and verifiable ways, or(C)Iran poses a threat to the national security interests of the United States and its allies and partners,Congress hereby acknowledges that this Act constitutes current consultation with the President on Iran in order to provide for swift application of all options to prevent Iran from obtaining a nuclear weapons capability and provides consent to the necessary and appropriate use of force against legitimate targets in Iran to achieve the objectives described in paragraph (2).(2)Objectives describedThe objectives referred to in paragraph (1) are the following:(A)Uphold and implement all relevant United Nations Security Council resolutions regarding Iran’s nuclear program.(B)Deter Iran’s development of nuclear weapons in order to protect the national security interests of the United States and to protect United States allies and partners against the development and transfer of such weapons to rogue regimes and non-state actors.(C)Degrade Iran’s capacity to develop such weapons in the future.5.Imposition of sanctions with respect to Iran(a)Authorization for imposition of sanctionsIf any business, firm, or entity has not terminated the provision of goods, services, or technology in Iran or with any Iranian-controlled entity, the President may—(1)prohibit that business, firm, or entity from receiving any United States Government contract or accessing United States capital markets; and(2)in the case of a business, firm, or entity that is a foreign financial institution, prohibit, or impose strict conditions on, the opening or maintaining in the United States of a correspondent account or payable-through account by the business, firm, or entity.(b)DefinitionsIn this section:(1)Business, firm, or entityThe term business, firm, or entity—(A)means a partnership, association, trust, joint venture, corporation, company, governmental, quasi-governmental or non-governmental body, affiliate or other organization; and(B)includes any affiliate, subsidiary, or branch thereof.(2)IranThe term Iran means the Government of the Islamic Republic of Iran, including the central bank or monetary authority of that Government and any agency or instrumentality of that Government.(3)Iranian-controlled entityThe term Iranian-controlled entity means a partnership, association, trust, joint venture, corporation, affiliate or other organization in which the Government of Iran—(A)holds more than 50 percent of the equity interest by vote or value in the entity;(B)holds a majority of seats on the board of directors of the entity; or(C)otherwise controls the actions, policies, or personnel decisions of the entity.